BASKIN, Judge.
We affirm the trial court’s dismissal of Rigdon’s claim alleging common law negligence occurring during the course of Rigdon’s employment on one of Belcher’s tugs. It is well settled that under general maritime law, a seaman has no common law right of recovery for the negligence of vessel owners or crew members. The Osceola, 189 U.S. 158, 47 L.Ed. 760, 23 S.Ct. 483, 47 L.Ed. 760 (1903). The Jones Act, 46 U.S.C., section 688 (1981), created by Congress to cure this gap in the law, provides the sole remedy available to Rigdon for the alleged negligence of his employer; however, the claim is barred by the statute of limitations.
Affirmed.